Case 2:20-cv-08760-DMG-PVC Document 1 Filed 09/23/20 Page 1 of 16 Page ID #:1




   1   Laurence M. Rosen (SBN 219683)
       THE ROSEN LAW FIRM, P.A.
   2
       355 South Grand Avenue, Suite 2450
   3   Los Angeles, CA 90071
   4   Telephone: (213) 785-2610
       Facsimile: (213) 226-4684
   5   Email: lrosen@rosenlegal.com
   6
       Counsel for Plaintiff
   7
   8                        UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA
   9
  10   CARONE COBDEN, Individually and              No.
  11
       on Behalf of All Others Similarly
       Situated,                                    CLASS ACTION COMPLAINT
  12                                                FOR VIOLATIONS OF THE
  13                Plaintiff,                      FEDERAL SECURITIES
                                                    LAWS
  14           v.
  15                                                         CLASS ACTION
       WRAP TECHNOLOGIES, INC.,
  16
       DAVID NORRIS, JAMES A.                        (DEMAND FOR JURY TRIAL)
  17   BARNES, and THOMAS SMITH,
  18
                     Defendants.
  19
  20         Plaintiff Carone Cobden (“Plaintiff”), individually and on behalf of all other
  21   persons similarly situated, by Plaintiff’s undersigned attorneys, alleges the
  22   following based upon personal knowledge as to Plaintiff and Plaintiff’s own acts,
  23   and upon information and belief as to all other matters based on the investigation
  24   conducted by and through Plaintiff’s attorneys, which included, among other things,
  25   a review of U.S. Securities and Exchange Commission (“SEC”) filings by Wrap
  26   Technologies, Inc. (“Wrap” or the “Company”), as well as media and analyst
  27   reports about the Company and Company press releases. Plaintiff believes that
  28
  29
                     CLASS ACTION COMPLAINT FOR VIOLATIONS OF
  30                        THE FEDERAL SECURITIES LAWS
Case 2:20-cv-08760-DMG-PVC Document 1 Filed 09/23/20 Page 2 of 16 Page ID #:2




   1   substantial additional evidentiary support will exist for the allegations set forth
   2   herein.
   3                              NATURE OF THE ACTION
   4          1.    Plaintiff brings this securities class action on behalf of persons who
   5   purchased the securities of Wrap between July 31, 2020 and September 23, 2020,
   6   inclusive (the “Class Period”). Plaintiff seeks to recover compensable damages
   7   caused by Defendants’ violations of the federal securities laws under the Securities
   8   Exchange Act of 1934 (the “Exchange Act”).
   9                             JURISDICTION AND VENUE
  10          2.    The claims asserted herein arise under and pursuant to Sections 10(b)
  11   and 20(a) of the Exchange Act (15 U.S.C. §§ 78j(b) and 78t(a)) and Rule 10b-5
  12   promulgated thereunder by the SEC (17 C.F.R. § 240.10b-5).
  13          3.    This Court has jurisdiction over the subject matter of this action
  14   pursuant to 28 U.S.C. § 1331, and Section 27 of the Exchange Act (15 U.S.C.
  15   §78aa).
  16          4.    This Court has jurisdiction over each defendant named herein because
  17   each defendant has sufficient minimum contacts with this judicial district so as to
  18   render the exercise of jurisdiction by this Court permissible under traditional
  19   notions of fair play and substantial justice.
  20          5.    Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)
  21   and Section 27 of the Exchange Act (15 U.S.C. § 78aa(c)) as the alleged
  22   misstatements entered and the subsequent damages took place in this judicial
  23   district.
  24          6.    In connection with the acts, conduct and other wrongs alleged in this
  25   complaint, Defendants, directly or indirectly, used the means and instrumentalities
  26   of interstate commerce, including but not limited to, the United States mails,
  27   interstate telephone communications and the facilities of a national securities
  28   exchange. Defendants disseminated the statements alleged to be false and
  29                                      1
  30                  CLASS ACTION COMPLAINT FOR VIOLATIONS OF
                             THE FEDERAL SECURITIES LAWS
  31
Case 2:20-cv-08760-DMG-PVC Document 1 Filed 09/23/20 Page 3 of 16 Page ID #:3




   1   misleading herein into this district, and Defendants solicited purchasers of Wrap
   2   securities in this district.
   3                                         PARTIES
   4          7.     Plaintiff, as set forth in the accompanying Certification, purchased the
   5   Company’s securities at artificially inflated prices during the Class Period and was
   6   damaged upon the revelation of the alleged corrective disclosure.
   7          8.     Defendant Wrap purports to develop security products for law
   8   enforcement and security personnel, including the BolaWrap 100, a hand-held
   9   remote restraint device that discharges an eight-foot bola style Kevlar tether to
  10   entangle a subject at a range of 10-25 feet. Defendant Wrap is incorporated in
  11   Delaware and maintains its principal executive offices at 1817 W 4th Street, Tempe,
  12   Arizona 85281. The Company’s shares are listed on NASDAQ under the ticker
  13   symbol “WRTC.”
  14          9.     Defendant David Norris (“Norris”) served as the Chief Executive
  15   Officer and Director of the Company throughout the Class Period.
  16          10.    Defendant James A. Barnes (“Barnes”) served as the Chief Financial
  17   Officer, Secretary, and Treasurer of the Company throughout the Class Period.
  18          11.    Defendant Thomas Smith (“Smith”) served as the Company’s
  19   President throughout the Class Period.
  20          12.    Defendants Norris and Barnes are collectively referred to herein as the
  21   “Individual Defendants.”
  22          13.    Each of the Individual Defendants:
  23                 (a)     directly participated in the management of the Company;
  24
                     (b)     was directly involved in the day-to-day operations of the
  25
                     Company at the highest levels;
  26
                     (c)     was privy to confidential proprietary information concerning
  27
                     the Company and its business and operations;
  28
  29                                       2
  30                   CLASS ACTION COMPLAINT FOR VIOLATIONS OF
                              THE FEDERAL SECURITIES LAWS
  31
Case 2:20-cv-08760-DMG-PVC Document 1 Filed 09/23/20 Page 4 of 16 Page ID #:4




   1                (d)    was directly or indirectly involved in drafting, producing,

   2                reviewing and/or disseminating the false and misleading statements

   3                and information alleged herein;
   4                (e)    was directly or indirectly involved in the oversight or
   5                implementation of the Company’s internal controls;
   6                (f)    was aware of or recklessly disregarded the fact that the false
   7                and misleading statements were being issued concerning the
   8                Company; and/or
   9                (g)    approved or ratified these statements in violation of the federal
  10                securities laws.
  11
             14.    The Company is liable for the acts of the Individual Defendants and its
  12
       employees under the doctrine of respondeat superior and common law principles
  13
       of agency because all of the wrongful acts complained of herein were carried out
  14
       within the scope of their employment.
  15
             15.    The scienter of the Individual Defendants and other employees and
  16
       agents of the Company is similarly imputed to the Company under respondeat
  17
       superior and agency principles.
  18
             16.    The Company and the Individual Defendants are referred to herein,
  19
       collectively, as the “Defendants.”
  20
                               SUBSTANTIVE ALLEGATIONS
  21
                                            Background
  22
             17.    On December 3, 2019, Wrap announced that the Los Angeles Police
  23
       Department (“LAPD”) had decided to train its officers on the BolaWrap and employ
  24
       200 devices in the field for a trial, pilot program.
  25
                          Materially False and Misleading Statements
  26
             18.    On July 31, 2020, Wrap filed its quarterly report on Form 10-Q with
  27
       the SEC for the quarter ended June 30, 2020 (the “2Q20 10-Q”). The 2Q20 10-Q
  28
  29                                      3
  30                  CLASS ACTION COMPLAINT FOR VIOLATIONS OF
                             THE FEDERAL SECURITIES LAWS
  31
Case 2:20-cv-08760-DMG-PVC Document 1 Filed 09/23/20 Page 5 of 16 Page ID #:5




   1   was signed by Defendants Barnes. Attached to the 2Q20 10-Q were certifications
   2   pursuant to the Sarbanes-Oxley Act of 2000 signed by Defendants Norris and
   3   Barnes attesting to the accuracy of the financial statements and the disclosure of all
   4   fraud.
   5            19.   On August 2, 2020, the Company held a conference call to discuss the
   6   second quarter 2020 results. During the call, Defendant Norris stated that the
   7   “LAPD trained about 1,100 officers and they do have 200 devices in the field 24
   8   hours a day with those 1,100 officers.”
   9            20.   During the call, Defendant Smith stated the following concerning the
  10   LAPD trial:
  11       There is one large department within the U.S. that we've been
           undergoing trials with and that is the Los Angeles Police Department.
  12
  13            When this program first started, we initially thought that the trial period
                would last approximately 90 days. However, with optional extensions
  14            – periods built in the agreement, some of which have already been
  15            exercised. There was the potential for this trial to last for upwards of
                one year. Bear in mind, those terms were discussed before the
  16
                Coronavirus began to impact the U.S. in earnest and therefore, they are
  17            subject to change.
  18
                The current extension is set to end in August, but it is possible and most
  19            likely we will see another extension exercised. I am fully aware that
  20            humans are risk adverse beings. And so, there is a natural tendency to
                fill the void left by uncertainty with negative speculations. So, let me
  21            try to put some of those at ease. Extensions are a very good thing.
  22
                If LAPD didn't like the product, they wouldn't be asking for extensions,
  23            and we have continued to receive positive feedback from them.
  24
                To conduct this trial, LAPD had to train 1,100 officers on the
  25
                BolaWrap. They committed approximately 8,800 hours to training
  26            which is equivalent to four man years that's a massive investment on
  27            their part. The opportunity cost of pulling that many officers out of
                rotation and into training should not be discounted. They've committed
  28            substantial resources towards this project.
  29                                        4
  30                    CLASS ACTION COMPLAINT FOR VIOLATIONS OF
                               THE FEDERAL SECURITIES LAWS
  31
Case 2:20-cv-08760-DMG-PVC Document 1 Filed 09/23/20 Page 6 of 16 Page ID #:6




   1         So rest assured they are spending the time that they believe is adequate
             to give the BolaWrap an honest and thorough evaluation. Regardless of
   2         how this trial ultimately goes, it's clear from the domestic and
   3         international reception so far that the BolaWrap is gaining traction.
   4
   5         21.    On September 3, 2020, the Company presented at the LD 500 Virtual

   6   Conference. During the presentation, the Defendant Smith stated, in relevant part,

   7   the following:
              We’re used in over 210 agencies around the United States, the largest
   8          being so far the Los Angeles Police Department, or LAPD. They’ve
   9          trained 1,100 officers and have over 200 devices out on the street. They
              are about halfway through their field trial, they’ll be wrapping that up
  10
              in early February of next year. And so far they’ve had great feedback
  11          from the officers and their uses so far.
  12         22.    On September 9, 2020, the Company presented at the 9th Annual
  13   Gateway Conference. During the presentation, Defendant Smith made the same
  14   statement as in ¶21.
  15         23.    The statements referenced in ¶¶18-22 above were materially false
  16   and/or misleading because they misrepresented and failed to disclose the following
  17   adverse facts pertaining to the Company’s business, operational and financial
  18   results, which were known to Defendants or recklessly disregarded by them.
  19   Specifically, Defendants made false and/or misleading statements and/or failed to
  20   disclose that: (1) the Company had concealed the results of the LAPD BolaWrap
  21   pilot program, which demonstrated that the BolaWrap was ineffective, expensive,
  22   and sparingly used in the field; and (2) as a result, Defendants’ public statements
  23   were materially false and/or misleading at all relevant times.
  24                               THE TRUTH EMERGES
  25         38.    On September 23, 2020, while the market was open, White Diamond
  26   Research published a report entitled “Wrap Technologies: Disastrous LAPD
  27   BolaWrap Pilot Program Results, No Evidence These Have Been Communicated
  28   To Investors” alleging, among other things, that the Company’s trial pilot program
  29                                     5
  30                 CLASS ACTION COMPLAINT FOR VIOLATIONS OF
                            THE FEDERAL SECURITIES LAWS
  31
Case 2:20-cv-08760-DMG-PVC Document 1 Filed 09/23/20 Page 7 of 16 Page ID #:7




   1   with the LAPD was a disaster, and that the Company had not disclosed the results
   2   to investors. The report stated, in relevant part:
   3         The LAPD BolaWrap Pilot Program Results Have Been Revealed –
   4         And It Is Ugly
   5         The LAPD and the respective BolaWrap trials have been a common
             theme in WRTC presentations since December 2019. The company’s
   6
             management has seemingly failed to disclose, however, a key milestone
   7         failure from an LAPD report filed after the six-month trial program
   8         finished on 8/25/20. We found this report through our continued
             research on the company. There isn't any evidence that company
   9         executives have referenced or mentioned the LAPD report. This is the
  10         only comprehensive in-field study that has been done on the BolaWrap.
             So why haven’t the results been released to investors? It's bad news.
  11
             Over a six-month period, 200 BolaWrap devices in the hands of 1,100
  12
             LAPD officers in the field were only used nine times, and only worked
  13         once. On an annualized basis, this comes to each BolaWrap is only used
  14         0.09 times per year. Or, once every 11 years. At least 191 BolaWraps
             weren’t used at all in the pilot program, they were just sitting there
  15         collecting dust. We believe this was about the worst result that could’ve
  16         happened from the program. The only way it could’ve been worse, is if
             the BolaWrap didn’t work at all.
  17
             This was an important pilot program, that will be looked at by potential
  18
             large police departments. The following statements by WRTC
  19         management illustrate how much time, expense, and training was put
  20         into the LAPD pilot program.

  21                                        *     *         *
  22
             An Analysis Of The LAPD BolaWrap Pilot Trial Results
  23
             The LAPD BolaWrap pilot program results can be found here. It’s
  24         dated 8/25/20 from the Chief of Police to the Board of Police
  25         Commissioners. The program reviewed was from 2/5/20 until 8/10/20.
             It states:
  26
             the BolaWrap has been utilized nine times. Due to an insufficient
  27         sample size, an additional 180 days is needed in order to evaluate the
  28         effectiveness of the device.
  29                                      6
  30                  CLASS ACTION COMPLAINT FOR VIOLATIONS OF
                             THE FEDERAL SECURITIES LAWS
  31
Case 2:20-cv-08760-DMG-PVC Document 1 Filed 09/23/20 Page 8 of 16 Page ID #:8




   1        The nine incidents of utilization are described in the report. It says that
            the number of incidents where the device was effective was six times.
   2        But looking at it closely, the BolaWrap did what it’s supposed to do, as
   3        shown in the WRTC demonstration videos, only once.
   4        Analyzing each of the incidents:
   5     1. A naked man was running in and out of traffic. The BolaWrap was
   6        deployed, it hit him in the legs but didn’t wrap. This made the suspect
            take a fighting stance. An officer deployed his baton on the suspect, and
   7        he was taken into custody without further incident. This incident is
   8        marked as “effective” but it really wasn’t. It didn’t wrap around and
            disable the suspect but in fact made him more hostile as he took a
   9        fighting stance. The officer had to use force with his baton, which
  10        could’ve been used without the BolaWrap and likely end up with the
            same result.
  11
  12     2. A call came in to report a male with a mental illness. The BolaWrap
            wrapped around the suspect but he was wearing a “puffy jacket” and he
  13        immediately pulled his arms free. This incident was marked
  14        “ineffective”.
  15     3. A call came in to report an ADW (Assault with a Deadly Weapon)
            suspect. Officers observed the suspect with a pipe in his hands. The
  16
            officers told the suspect to drop it, but he wouldn’t comply. First, the
  17        40mm Less-Lethal Launcher was used to strike the suspect but had no
  18        effect. Then the BolaWrap was deployed at the suspect’s legs. It didn’t
            wrap around his legs, but the suspect immediately complied afterwards.
  19        This incident was marked “effective” because no additional force was
  20        needed after the BolaWrap was deployed. But again, it wasn’t really
            effective because it didn’t do what it’s supposed to do, which is wrap
  21        around a suspect.
  22
         4. A call came in to report an ADW suspect with a knife. The suspect
  23        failed to comply with officers’ commands. The BolaWrap was
  24        deployed at the suspect’s legs and successfully wrapped around him,
            stopping his advancement. This was the only time out of these nine
  25        utilizations that the BolaWrap successfully “wrapped” a suspect.
  26     5. Officers were in pursuit of a suspect. The BolaWrap was shot at the
  27        suspect’s legs. Again, it didn’t wrap around the suspect’s legs, but it
            startled the suspect and he was taken into custody. This was marked
  28
  29                                    7
  30                CLASS ACTION COMPLAINT FOR VIOLATIONS OF
                           THE FEDERAL SECURITIES LAWS
  31
Case 2:20-cv-08760-DMG-PVC Document 1 Filed 09/23/20 Page 9 of 16 Page ID #:9




   1         “effective”, but in our opinion it wasn’t. Again, the BolaWrap didn’t
             work like it’s supposed to - it didn’t wrap.
   2
          6. A man was disturbing the peace. The BolaWrap was deployed at the
   3         suspect’s legs. It hit the suspect’s legs but didn’t wrap around it
   4         completely, and he stepped out of the tether. The officers then utilized
             a team takedown to take the suspect into custody. This was marked
   5
             “effective” as it stopped the suspect from walking away. This is more
   6         effective than the other times, because he had to actually step out of the
   7         tether, which slowed him down. But still, it didn’t wrap completely
             around his legs.
   8
          7. A call came in of an arson suspect. The BolaWrap was deployed at the
   9         suspect’s legs, it hit him in the knee but didn’t wrap. He was stunned
  10         by the impact, and was taken into custody without further incident.
             Because there wasn’t further incident, it was marked effective, but in
  11
             reality it was another fail.
  12
          8. A call came in of a family dispute. The suspect was armed with a large
  13         stick. The BolaWrap was shot at his arms, but didn’t wrap, possibly
  14         because it hit a fence behind the suspect. The officers then utilized a
             40mm Less Lethal Launcher and the suspect was taken into custody.
  15         This was marked as ineffective because it didn’t wrap and another tool
  16         was necessary to take the suspect into custody.
  17      9. A suspect refused to comply with officers’ orders and the BolaWrap
  18         was deployed. It missed the suspect. Therefore, it was deemed
             ineffective.
  19
  20
             44.    On this news, securities of Wrap fell $2.07 per share, or 25.43% to
  21
       close at $6.07 per share on September 23, 2020, damaging investors.
  22
             45.    As a result of Defendants’ wrongful acts and omissions, and the
  23
       precipitous decline in the market value of the Company’s securities, Plaintiff and
  24
       other Class members have suffered significant losses and damages.
  25
                     PLAINTIFF’S CLASS ACTION ALLEGATIONS
  26
             46.    Plaintiff brings this action as a class action pursuant to Federal Rule of
  27
       Civil Procedure 23(a) and (b)(3) on behalf of a class consisting of all persons other
  28
  29                                     8
  30                 CLASS ACTION COMPLAINT FOR VIOLATIONS OF
                            THE FEDERAL SECURITIES LAWS
  31
Case 2:20-cv-08760-DMG-PVC Document 1 Filed 09/23/20 Page 10 of 16 Page ID #:10




    1   than defendants who purchased publicly traded Wrap securities on the NASDAQ
    2   during the Class Period, and who were damaged thereby (the “Class”). Excluded
    3   from the Class are Defendants, the officers and directors of Wrap and its
    4   subsidiaries, members of the Individual Defendants’ immediate families and their
    5   legal representatives, heirs, successors or assigns and any entity in which
    6   Defendants have or had a controlling interest.
    7          47.      The members of the Class are so numerous that joinder of all members
    8   is impracticable. Throughout the Class Period, Wrap securities were actively traded
    9   on the NASDAQ. While the exact number of Class members is unknown to Plaintiff
   10   at this time and can be ascertained only through appropriate discovery, Plaintiff
   11   believes that there are hundreds, if not thousands of members in the proposed Class.
   12          48.      Plaintiff’s claims are typical of the claims of the members of the Class
   13   as all members of the Class are similarly affected by defendants’ wrongful conduct
   14   in violation of federal law that is complained of herein.
   15          49.      Plaintiff will fairly and adequately protect the interests of the members
   16   of the Class and has retained counsel competent and experienced in class and
   17   securities litigation. Plaintiff has no interests antagonistic to or in conflict with those
   18   of the Class.
   19          50.      Common questions of law and fact exist as to all members of the Class
   20   and predominate over any questions solely affecting individual members of the
   21   Class. Among the questions of law and fact common to the Class are:
   22          a)       whether the Exchange Act was violated by Defendants’ acts as alleged
   23          herein;
   24          b)       whether statements made by Defendants to the investing public during
   25          the Class Period misrepresented material facts about the financial condition
   26          and business of the Company;
   27          c)       whether Defendants’ public statements to the investing public during
   28          the Class Period omitted material facts necessary to make the statements
   29                                        9
   30                    CLASS ACTION COMPLAINT FOR VIOLATIONS OF
                                THE FEDERAL SECURITIES LAWS
   31
Case 2:20-cv-08760-DMG-PVC Document 1 Filed 09/23/20 Page 11 of 16 Page ID #:11




    1         made, in light of the circumstances under which they were made, not
    2         misleading;
    3         d)     whether the Defendants caused the Company to issue false and
    4         misleading filings during the Class Period;
    5         e)     whether Defendants acted knowingly or recklessly in issuing false
    6         filings;
    7         f)     whether the prices of Wrap securities during the Class Period were
    8         artificially inflated because of the Defendants’ conduct complained of herein;
    9         and
   10         g)     whether the members of the Class have sustained damages and, if so,
   11         what is the proper measure of damages.

   12         51.    A class action is superior to all other available methods for the fair and

   13   efficient adjudication of this controversy since joinder of all members is

   14   impracticable. Furthermore, as the damages suffered by individual Class members

   15   may be relatively small, the expense and burden of individual litigation make it

   16   impossible for members of the Class to individually redress the wrongs done to

   17   them. There will be no difficulty in the management of this action as a class action.

   18         52.    Plaintiff will rely, in part, upon the presumption of reliance established

   19   by the fraud-on-the-market doctrine in that:

   20         a)     Wrap shares met the requirements for listing, and were listed and

   21         actively traded on the NASDAQ, an efficient market;

   22
              b)     As a public issuer, the Company filed periodic public reports;

   23
              c)     Wrap regularly communicated with public investors via established
              market communication mechanisms, including through the regular
   24
              dissemination of press releases via major newswire services and through
   25
              other wide-ranging public disclosures, such as communications with the
   26
              financial press and other similar reporting services;
   27
   28
   29                                        10
   30                    CLASS ACTION COMPLAINT FOR VIOLATIONS OF
                                THE FEDERAL SECURITIES LAWS
   31
Case 2:20-cv-08760-DMG-PVC Document 1 Filed 09/23/20 Page 12 of 16 Page ID #:12




    1         d)      Wrap’s securities were liquid and traded with moderate to heavy
    2         volume during the Class Period; and
    3         e)      The Company was followed by a number of securities analysts
    4         employed by major brokerage firms who wrote reports that were widely
    5         distributed and publicly available.
    6         53.     Based on the foregoing, the market for Wrap securities promptly
    7   digested current information regarding the Company from all publicly available
    8   sources and reflected such information in the prices of the securities, and Plaintiff
    9   and the members of the Class are entitled to a presumption of reliance upon the
   10   integrity of the market.
   11         54.     Alternatively, Plaintiff and the members of the Class are entitled to the
   12   presumption of reliance established by the Supreme Court in Affiliated Ute Citizens
   13   of the State of Utah v. United States, 406 U.S. 128 (1972), as Defendants omitted
   14   material information in their Class Period statements in violation of a duty to
   15   disclose such information as detailed above.
                                             COUNT I
   16
           For Violations of Section 10(b) And Rule 10b-5 Promulgated Thereunder
   17                                Against All Defendants
   18         55.     Plaintiff repeats and realleges each and every allegation contained
   19   above as if fully set forth herein.
   20         56.     This Count is asserted against Defendants is based upon Section 10(b)
   21   of the Exchange Act, 15 U.S.C. § 78j(b), and Rule 10b-5 promulgated thereunder
   22   by the SEC.
   23         57.     During the Class Period, Defendants, individually and in concert,
   24   directly or indirectly, disseminated or approved the false statements specified
   25   above, which they knew or deliberately disregarded were misleading in that they
   26   contained misrepresentations and failed to disclose material facts necessary in order
   27
   28
   29                                      11
   30                  CLASS ACTION COMPLAINT FOR VIOLATIONS OF
                              THE FEDERAL SECURITIES LAWS
   31
Case 2:20-cv-08760-DMG-PVC Document 1 Filed 09/23/20 Page 13 of 16 Page ID #:13




    1   to make the statements made, in light of the circumstances under which they were
    2   made, not misleading.
    3           58.   Defendants violated §10(b) of the 1934 Act and Rule 10b-5 in that
    4   they:
    5                 •      employed devices, schemes and artifices to defraud;

    6                 •      made untrue statements of material facts or omitted to state
    7                 material facts necessary in order to make the statements made, in light
    8                 of the circumstances under which they were made, not misleading; or
    9                 •      engaged in acts, practices and a course of business that operated
   10                 as a fraud or deceit upon plaintiff and others similarly situated in
   11                 connection with their purchases of Wrap securities during the Class
   12                 Period.
   13
                59.   Defendants acted with scienter in that they knew that the public
   14
        documents and statements issued or disseminated in the name of the Company were
   15
        materially false and misleading; knew that such statements or documents would be
   16
        issued or disseminated to the investing public; and knowingly and substantially
   17
        participated, or acquiesced in the issuance or dissemination of such statements or
   18
        documents as primary violations of the securities laws. These Defendants by virtue
   19
        of their receipt of information reflecting the true facts of the Company, their control
   20
        over, and/or receipt and/or modification of Wrap’s allegedly materially misleading
   21
        statements, and/or their associations with the Company which made them privy to
   22
        confidential proprietary information concerning the Company, participated in the
   23
        fraudulent scheme alleged herein.
   24
                60.   Individual Defendants, who are or were the senior officers and/or
   25
        directors of the Company, had actual knowledge of the material omissions and/or
   26
        the falsity of the material statements set forth above, and intended to deceive
   27
        Plaintiff and the other members of the Class, or, in the alternative, acted with
   28
   29                                         12
   30                     CLASS ACTION COMPLAINT FOR VIOLATIONS OF
                                 THE FEDERAL SECURITIES LAWS
   31
Case 2:20-cv-08760-DMG-PVC Document 1 Filed 09/23/20 Page 14 of 16 Page ID #:14




    1   reckless disregard for the truth when they failed to ascertain and disclose the true
    2   facts in the statements made by them or other Wrap personnel to members of the
    3   investing public, including Plaintiff and the Class.
    4          61.    As a result of the foregoing, the market price of Wrap securities was
    5   artificially inflated during the Class Period. In ignorance of the falsity of
    6   Defendants’ statements, Plaintiff and the other members of the Class relied on the
    7   statements described above and/or the integrity of the market price of Wrap
    8   securities during the Class Period in purchasing Wrap securities at prices that were
    9   artificially inflated as a result of Defendants’ false and misleading statements.
   10          62.    Had Plaintiff and the other members of the Class been aware that the
   11   market price of Wrap’s securities had been artificially and falsely inflated by
   12   Defendants’ misleading statements and by the material adverse information which
   13   Defendants did not disclose, they would not have purchased Wrap’s securities at
   14   the artificially inflated prices that they did, or at all.
   15          63.     As a result of the wrongful conduct alleged herein, Plaintiff and other
   16   members of the Class have suffered damages in an amount to be established at trial.
   17          64.    By reason of the foregoing, Defendants have violated Section 10(b) of
   18   the 1934 Act and Rule 10b-5 promulgated thereunder and are liable to the plaintiff
   19   and the other members of the Class for substantial damages which they suffered in
   20   connection with their purchase of Wrap’s securities during the Class Period.
   21
                                           COUNT II
                        Violations of Section 20(a) of the Exchange Act
   22                          Against the Individual Defendants
   23
               65.    Plaintiff repeats and realleges each and every allegation contained in
   24
        the foregoing paragraphs as if fully set forth herein.
   25
               66.    During the Class Period, the Individual Defendants participated in the
   26
        operation and management of the Company, and conducted and participated,
   27
        directly and indirectly, in the conduct of Wrap’s business affairs. Because of their
   28
   29                                       13
   30                   CLASS ACTION COMPLAINT FOR VIOLATIONS OF
                               THE FEDERAL SECURITIES LAWS
   31
Case 2:20-cv-08760-DMG-PVC Document 1 Filed 09/23/20 Page 15 of 16 Page ID #:15




    1   senior positions, they knew the adverse non-public information about the
    2   Company’s false financial statements.
    3         67.     As officers of a publicly owned company, the Individual Defendants
    4   had a duty to disseminate accurate and truthful information with respect to Wrap’s
    5   financial condition and results of operations, and to correct promptly any public
    6   statements issued by the Company which had become materially false or
    7   misleading.
    8         68.     Because of their positions of control and authority as senior officers,
    9   the Individual Defendants were able to, and did, control the contents of the various
   10   reports, press releases and public filings which Wrap disseminated in the
   11   marketplace during the Class Period concerning the Company’s results of
   12   operations. Throughout the Class Period, the Individual Defendants exercised their
   13   power and authority to cause the Company to engage in the wrongful acts
   14   complained of herein. The Individual Defendants, therefore, were “controlling
   15   persons” of the Company within the meaning of Section 20(a) of the Exchange Act.
   16   In this capacity, they participated in the unlawful conduct alleged which artificially
   17   inflated the market price of Wrap securities.
   18         69.     By reason of the above conduct, the Individual Defendants are liable
   19   pursuant to Section 20(a) of the Exchange Act for the violations committed by the
   20   Company
   21                                PRAYER FOR RELIEF
   22         WHEREFORE, Plaintiff, on behalf of himself and the Class, prays for
   23   judgment and relief as follows:
   24         (a)     declaring this action to be a proper class action, designating plaintiff
   25   as Lead Plaintiff and certifying plaintiff as a class representative under Rule 23 of
   26   the Federal Rules of Civil Procedure and designating plaintiff’s counsel as Lead
   27   Counsel;
   28
   29                                      14
   30                  CLASS ACTION COMPLAINT FOR VIOLATIONS OF
                              THE FEDERAL SECURITIES LAWS
   31
Case 2:20-cv-08760-DMG-PVC Document 1 Filed 09/23/20 Page 16 of 16 Page ID #:16




    1         (b)    awarding damages in favor of plaintiff and the other Class members
    2   against all defendants, jointly and severally, together with interest thereon;
    3         (c)    awarding plaintiff and the Class reasonable costs and expenses
    4   incurred in this action, including counsel fees and expert fees; and
    5         (d)    awarding plaintiff and other members of the Class such other and
    6   further relief as the Court may deem just and proper.
    7                              JURY TRIAL DEMANDED
    8         Plaintiff hereby demands a trial by jury.
    9   Dated: September 23, 2020
   10                                           THE ROSEN LAW FIRM, P.A.
                                                /s/Laurence M. Rosen
   11                                           Laurence M. Rosen (SBN 219683)
   12                                           355 South Grand Avenue, Suite 2450
                                                Los Angeles, CA 90071
   13                                           Telephone: (213) 785-2610
   14                                           Facsimile: (213) 226-4684
                                                Email: lrosen@rosenlegal.com
   15
   16                                           Counsel for Plaintiff
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
   29                                      15
   30                  CLASS ACTION COMPLAINT FOR VIOLATIONS OF
                              THE FEDERAL SECURITIES LAWS
   31
